  4:12-cr-03084-RGK-CRZ Doc # 110 Filed: 06/04/20 Page 1 of 1 - Page ID # 250




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                             4:12CR3084

      vs.
                                                            ORDER
CHRISTOPHER ESPINOZA,

                   Defendant.


IT IS ORDERD:
   1) That Mr. Espinoza shall be released from the Saline County Jail, tomorrow,
      Friday, June 5th, 2020 at approximately 10 AM.
   2) This matter is continued until August 3rd, 2020 at 12 PM noon for Violation
      of Supervised Release Sentencing.
   3) Mr. Espinoza shall follow the conditions of supervised release set forth in
      filing no. 99 and counsel for Mr. Espinoza shall discuss those in detail with
      the defendant. Mr. Espinoza shall be confined to the home of his parents at
      3264 Hitchcock Street in Lincoln, NE 68503 and shall not leave that address
      except to attend to legal matters, drug treatment, and sex offender treatment.


      Dated this 4th day of June, 2020.

                                             BY THE COURT:

                                             Richard G. Kopf
                                             Senior United States District Judge
